EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel withdrawn claims 22-28.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not disclose or suggest a prosthetic valve including a first leaflet including a first outer retaining element, a body portion, a first commissure tab extending from a first side of the body portion, a second commissure tab extending from the second side of the body portion, the first commissure tab having a first portion that extends through a first slot and a second portion that extends through the first slot to define a first outer loop portion encircling the first outer retaining element, in combination with the other claimed elements.
Regarding claim 12, the prior art of record does not disclose or suggest a prosthetic valve including a leaflet construct including a first retaining element coupled to a first leaflet, the first leaflet defines a tab portion extends through a slot of a frame at least two times defining a first outer loop portion, in combination with the other claimed elements. The closest prior art is Miller (US 2014/0277418A1) which does not disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 











/JOCELIN C TANNER/Primary Examiner, Art Unit 3771